DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites "carried out at a temperature of from 80°C to below the decomposition temperature" which is wordy and confusing. Suggested correction is to remove "of" such that it reads "carried out at a temperature from 80°C to below the decomposition temperature”.  
Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  the claim recites "redispersible particles based on silicion particles" which appears to be a typo for "redispersible particles based on silicon particles".  
Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  the claim recites "carried out at a temperature of from 90°C to 250°C" which is wordy and confusing. Suggested correction is to remove "of" such that it reads "carried out at a temperature from 90°C to 250°C".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the trademark/trade name "Horiba LA 950".  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a particular laser scattering particle size measuring instrument and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al., (GB2502345 cited on IDS dated 08/08/2019) hereinafter Brown.
Regarding Claims 1 and 2, Brown discloses a method for producing composite particles (Brown pg. 5 lines 26-34) based on silicon particles (Brown pg. 6 lines 1-2) and polymers (Brown pg. 5 lines 28-29), comprising: 
Mixing silicon particles having a d50 of 4.4 to 4.8 µm (Brown pg. 7 lines 24-26), falling within the claimed range of d50 > 600 nm. Brown further discloses wherein the particle size distribution is determined by laser diffraction (Brown pg. 6 lines 4-22), and is determined by a suitable particle size analyzer (Brown pg. 6 lines 11-13) and using a suitable dispersion medium Claim 2 is mixed with the silicon and one or more solvents to form a mixture (Brown pg. 8 lines 9-13). Brown teaches the polymer coating contains functional groups that react with complementary functional groups on the surface of the silicon first particle component (Brown pg. 7 lines 28-34).
It would have been obvious to one of ordinary skill in the art to select an appropriate polymer, such as carboxymethyl cellulose as taught by Brown, in order to provide a suitable polymer coating with expected reactivity with the silicon particle.
Drying the mixture by a suitable drying step, such as spray drying (Brown pg. 14 lines 11-20). 
It would have been obvious to one of ordinary skill in the art to dry the mixed particles by any suitable drying methods, such as spray drying in order to properly dry out the solvent, and would have a reasonable expectation of success in such a selection. 
Thermally treating at a temperature of 80°C after the drying step (Brown pg. 22 lines 24-26), falling within the claimed range of from 80°C to below the decomposition temperature of the polymers.
Regarding Claims 3 and 4, Brown discloses all of the claim limitations as set forth above. Brown further discloses wherein the mixture contains a mass ratio of particle: coating polymer in a range of 9:0.5 to 9:0.05 (Brown pg. 13 lines 18-25), which represents an amount of polymer in a range of 0.55% Claim 3, and further 94.7% to 99.4% by dry weight of silicon, falling within the claimed range of 50% to 99.95% of Claim 4.
Regarding Claim 5, Brown discloses all of the claim limitations as set forth above. Brown is silent regarding specifics of the spray-drying process. However, Brown discloses that in order to dry the product, the drying temperature must be at or above the boiling point of the solvent (Brown pg. 14 lines 11-20). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to ensure the inlet temperature of the spray drying step is greater than or equal to the boiling point of the mixture to be dried, as taught by Brown, in order to drive out the solvent. 
Regarding Claim 8, Brown discloses all of the claim limitations as set forth above. Brown discloses wherein the silicon particles have a d50 (diameter) of 4.4 µm to 4.8 µm (Brown pg. 7 lines 24-26), and further wherein the polymer coating layer has a thickness of 5 to 40nm (Brown pg. 10 lines 4-8) or 0.005 µm to 0.04 µm, therefore the total diameter of the coated particles after step c) has an average particle size D50 of ((2x0.005 µm)+4.4 µm)=4.41 µm to ((2x0.04 µm)+4.8 µm)=4.88 µm, which falls within the claimed range of 600 nm to 15.0 µm.
Regarding Claim 9, Brown discloses all of the claim limitations as set forth above. Brown further discloses wherein the mixture contains a mass ratio of particle: coating polymer in a range of 9:0.5 to 9:0.05 (Brown pg. 13 lines 18-25), which represents an amount of 94.7% to 99.4% by dry weight of silicon, falling within the claimed range of 50% to 99.7%, and further an amount of polymer in a range of 0.55% to 5.56%, falling within the claimed range of 0.3% to 50% by dry weight of polymer based on the total weight of the particles.
Regarding Claim 10, Brown discloses all of the claim limitations as set forth above. Brown further discloses wherein the mixture contains a mass ratio of particle: coating polymer in a range of  an amount of polymer in a range of 0.55% to 5.56%, overlapping with the claimed range of 1 to 10% by dry weight of polymer.
It would have been obvious to one having ordinary skill in the art at the time of filing to select an appropriate amount of polymer to silicon as taught by Brown in order to have a suitable amount of each component. Furthermore, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)” (MPEP 2144.05(I) 1st paragraph).
Regarding Claim 11, Brown discloses all of the claim limitations as set forth above. Brown is silent regarding a decrease in carbon content after the heat treatment step of step c), thus the carbon content is 0% by weight lower compared to the products of step a), falling within the claimed range of from 0% to 1%.
Regarding Claim 12, Brown discloses all of the claim limitations as set forth above. Brown further discloses wherein the method as set forth above provides a silicon and polymer particle (Brown pg. 19 lines 18-21).
Regarding Claim 13, Brown discloses all of the claim limitations as set forth above. Brown further discloses an anode material for lithium ion batteries (Brown pg. 19 lines 18-21) comprising: one or more binders, for example PVDF (Brown pg. 19 lines 21-25), a graphite (Brown pg. 19 lines 21-25), other carbon electrically conductive components such as vapor grown carbon fiber (VCGF), carbon nano tubes, and ketjen carbon black (Brown pg. 19 lines 21-25), which are all examples of other electrically conductive components, and the composite particles as set forth above (Brown pg. 19 lines 21-25).
Regarding Claim 14, Brown discloses all of the claim limitations as set forth above. Brown further discloses a lithium ion battery (Brown pg. 19 lines 18-20) comprising a cathode (Brown pg. 19 line 19), and anode (Brown pg. 19 line 19), a separator (Brown pg. 20 lines 29-30), an electrolyte (Brown .

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al., (GB2502345 cited on IDS dated 08/08/2019) hereinafter Brown, as applied to claim 1 above, and further in view of Paireau et al., (US20140332717, cited on IDS dated 06/30/2020) hereinafter Paireau.
Regarding Claim 6, Brown discloses all of the claim limitations as set forth above. Brown discloses wherein the particles may be thermally treated at a temperature of 80°C after the drying step (Brown pg. 22 lines 24-26), but does not provide an example wherein the thermal treatment is carried out at a temperature from 90°C to 250°C. 
In a similar field of endeavor as it pertains to a silicon polymer composite material (Paireau Abstract), Paireau teaches a similar method comprising a heat treatment step carried out at a temperature of 150°C to 210°C (Paireau [0047]), which falls within the claimed range of 90°C to 250°C which allows the polymer to cross link while limiting deformation of the polymer linked to temperature increase (Paireau [0047]).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the heat treatment step of Brown to include heat treatment at a temperature as taught by Paireau in order to allow cross-linking of the polymer without deforming the polymer.
Regarding Claim 7
In a similar field of endeavor as it pertains to a silicon polymer composite material (Paireau Abstract), Paireau teaches a similar method comprising a heat treatment step carried out in air such that it is in an oxidizing atmosphere and can be advantageous for cross linking (Paireau [0035]).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the heat treatment step of Brown such that it is carried out in air as taught by Paireau in order to allow an oxidizing atmosphere for cross-linking to occur.  

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al., (GB2502345 cited on IDS dated 08/08/2019) hereinafter Brown, as applied to claim 14 above, and further in view of Lux et al., (US20180076458) hereinafter Lux.
Regarding Claim 15, Brown discloses all of the claim limitations as set forth above. Brown is silent regarding the anode material of the fully charge lithium ion battery being partially lithiated.
In a similar field of endeavor as it pertains to silicon based anode materials (Lux [0002]) Lux teaches using silicon anode materials having a partially lithiated silicon (Lux [0032]). Lux teaches this is to minimize volume expansion in the silicon electrode (Lux [0032]), which large volume expansion in silicon anodes during cycling causes stress in the electrodes and side reactions, leading to capacity fading and overall decreased battery life (Lux [0005]).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the silicon based anode material of Brown to be partially lithiated when fully charged as taught by Lux in order to minimize volume expansion in the silicon electrode, thus improving capacity retention and battery life.
Regarding Claim 16
Lux further teaches wherein the lithiation state at maximum capacity is Li4.4Si (Lux [0005]), however the capacity utilized is preferably lower, for example 10%, 16.2%, or 23.8% (Lux [0032], Table 1), corresponding to a lithiation state of: Li0.44Si, Li0.71Si, Li1.05Si respectively, or a Li:Si ratio of 0.44, 0.71, 1.05, all falling within the claimed range of ratio lithium to silicon in the partially lithiated anode material of ≤2.2. Lux teaches using a partially lithiated silicon in order to minimize volume expansion (Lux [0032]).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the ratio of lithium to silicon in the silicon based anode material of Brown to be less than 2.2 when partially lithiated as taught by Lux in order to minimize volume expansion within the electrode.
Regarding Claim 17, Brown discloses all of the claim limitations as set forth above. Brown is silent regarding partial lithiation of the fully charged battery. 
Lux further teaches wherein the maximum capacity is 4200 mAh/g (Lux [0005], see also Table 1), however the capacity utilized is preferably lower, for example 10%, 16.2%, or 23.8% (Lux [0032], Table 1), all of which falling within the claimed range of ≤50%, based on max of 4200 mAh/g (Lux Table 1) in order to minimize volume expansion (Lux [0032]).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the capacity utilization of the silicon based anode material of Brown to be less than 50% based on a maximum capacity of 4200 mAh/g as taught by Lux in order to minimize volume expansion within the electrode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIRSTEN B TYSL/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722